DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-9 and 18-22 in the reply filed on October 13, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 11, 12 on page 6, paragraph 22, line 4 of the specification.  See the Specification objections section for a suggested fix.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to because of the following informality:  Label contacts 33a, 33b in Figure 3.  See the discussion on page 13, paragraph 50, of applicants’ specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

Page 6, paragraph 6, line 4: Change “11, 12” to “21, 22”.  Compare with line 2 of the paragraph.
Page 8, paragraph 28, line 1: After “chip”, add “that”.
Page 17, paragraph 66, line 3: Change “FIG. 4” to “FIG. 9”.
Page 17, paragraph 67, line 3: Change “FIG. 4” to “FIG. 9”.
Page 17, paragraph 69, line 1: Change “FIG. 4” to “FIG. 9”.
Page 17, paragraph 69, line 3: Change “FIG. 4” to “FIG. 9”.
Page 18, paragraph 70, line 8: Change “FIG. 4” to “FIG. 9”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21: This claim has the following requirement: “wherein front surfaces of each of the chiplets are smaller in at least one of the first and second front surfaces of each of the chiplets are entirely contained within an outer periphery of the front surfaces of each of the microelectronic elements” (emphasis added).  The first requirement encompasses (a) the front surface is smaller in the first direction (but not the second direction), (b) the front surface is smaller in the second direction (but not the first direction), and (c) the front surface is smaller in both the first and second directions.  The second requirement encompasses the front surface is smaller in both the first and second directions because the limitation requires the front surfaces to be within an outer periphery of the front surfaces of the microelectronic elements.   Because the breadth of the first requirement conflicts with the second requirement, claim 21 is rejected as indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim 21 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by, or in the alternative, obvious over Leddige, U.S. Pat. Pub. No. 2008/0054493, Figure 1.
Leddige Figure 1:

    PNG
    media_image1.png
    277
    454
    media_image1.png
    Greyscale

Regarding claim 21: Leddige Figure 1 discloses a microelectronic package (100), comprising: a substrate (printed circuit board (102)) having first and second opposite surfaces each extending in first and second orthogonal directions; a plurality of microelectronic elements (104, 106, 108, 110) arranged in a vertical stack and coupled to the first surface of the substrate (102); the microelectronic elements (104, 106, 108, 110) each having element contacts electrically connected with electrically conductive structure of the substrate (102); and a plurality of chiplets (122) arranged within the vertical stack and coupled to the plurality of microelectronic elements (104, 106, 108, 110), the chiplets (122) being alternatingly interleaved with the microelectronic elements (104, 106, 108, 110) within the vertical stack, circuitry of each of the chiplets (122) being electrically connected with circuitry of at least one of the microelectronic elements (104, Id. ¶ 22.  Leddige discloses that the substrate (printed circuit board (102)) has a ball grid array arrangement, Leddige specification ¶ 9, thus the substrate must have first and second opposite surfaces each extending in first and second orthogonal directions.  Leddige describes a fanout arrangement between the chiplets (122) and the microelectronic elements (104, 106, 108, 110).  Id. ¶ 29.  In order for a fanout arrangement to exist, the chiplet would be entirely contained within the outer periphery of the front surfaces of each of the microelectronic elements (104, 106, 108, 110) so that the wiring could “fan out” from the chiplet (122) to contacts nearer to the edges of the respective microelectronic element (104, 106, 108, 110).  To the extent that Leddige does not disclose that front surfaces of each of the chiplets (122) are smaller in at least one of the first and second directions than front surfaces of each of the microelectronic elements (104, 106, 108, 110), and front surfaces of each of the chiplets (122) are entirely contained within an outer periphery of the front surfaces of each of the microelectronic elements (104, 106, 108, 110), one having ordinary skill in .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Leddige, and further in view of Jensen, U.S. Pat. No. 5,453,701, Figures 1a and 3 and Hoshino, Figures 1 and 2.
Jensen, Figure 1a: 
    PNG
    media_image2.png
    543
    816
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    620
    553
    media_image3.png
    Greyscale

Hoshino Figures 1, 2:
 
    PNG
    media_image4.png
    244
    392
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    544
    380
    media_image5.png
    Greyscale


To the extent that Leddige does not disclose that the substrate has first and second opposite surfaces each extending in first and second orthogonal directions, Hoshino Figures 1 and 2 disclose side and plan views of a ball grid array substrate (1), showing that that the substrate has first and second opposite surfaces each extending in first and second orthogonal directions.  Hoshino specification ¶ 31.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Hoshino design in Leddige because the modification would have involved a selection of a known design based on its suitability for its intended use.

Allowable Subject Matter
Claims 1-9, 18-20, and 22 are allowed.

With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a NAND wafer having a memory storage array therein, the NAND wafer having element contacts electrically connected with electrically conductive structure of the substrate, the NAND wafer being coupled to the first surface of the substrate; a bitline driver chiplet configured to function as a bitline driver for the NAND wafer, the bitline driver chiplet being elongated along the first direction and mounted to a front surface of the NAND wafer; and a wordline driver chiplet configured to function as a wordline driver for the NAND wafer, the wordline driver chiplet being elongated along the second direction and mounted to the front surface of the NAND wafer, wherein front surfaces of the bitline driver chiplet and the wordline driver chiplet are arranged in a single common plane and are entirely contained within an outer periphery of the front surface of the NAND wafer” in combination with the remaining limitations of the claim.
With regard to claims 2-9, and 18-20: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 22: The claim has been found allowable because the prior art of record does not disclose “coupling a NAND wafer to the first surface of the substrate, the NAND wafer having a memory storage array therein; electrically connecting element contacts of the NAND wafer with electrically conductive structure of the substrate; mounting a bitline driver chiplet to a front surface of the NAND wafer, the bitline driver chiplet configured to function as a bitline driver for the NAND wafer, the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Victoria K. Hall/Primary Examiner, Art Unit 2897